Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 03/29/2019 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 10/23/2019 is a has  371 of PCT/CN2017/081990 04/26/2017 are acknowledged.
Drawings
3.  	The drawings were received on 10/23/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 08/11/2020, 03/31/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 10/23/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Patent US 6876636 B2 Sinnarajah et al. (Hereinafter “Sinnarajah ").
 	As per claim 1, Sinnarajah teaches a paging method, applied to a base station, the method comprising: acquiring first paging indication information and at least one piece of second paging indication information based on current paging details of each User Equipment (UE) and a UE identifier of the each UE, a bit of the first paging indication information being configured to indicate whether a paged UE is present in a UE group and a bit of the second paging indication information being configured to indicate whether a UE in a UE group is paged ( (column 18 line 30-62, fig. 10, sector base station acquiring at one piece of first paging information for the mobile station Ms_1 or MS_2, first paging information containing the bits of information to indicate whether a paged UE is present in a UE group and  second bit information containing  indication information being configured to indicate whether a UE in a UE group is paged by providing the group id associated with mobile id for the paging information to be transmitted); broadcasting the first paging indication information on a first paging time-domain resource, the first paging time-domain resource being a time-domain resource for an information synchronization (column 18 line 30-62, fig. 10, broadcasting first paging information indication on time t20  being a time-domain resource for an 
 	 			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinnarajah further view of US PG Pub US 20160278041 A1 to FREDERIKSEN et al (hereinafter FREDERIKSEN).
	As per claim 4, Sinnarajah teaches the method according to claim 1, FREDERIKSEN teaches wherein the broadcasting the first paging indication information on a first paging time-domain resource comprises: broadcasting the first paging indication information on a first frequency-domain resource and the first paging time-domain resource, the first frequency-domain resource referring to a frequency-domain resource pre-configured for the each UE; or broadcasting the first paging indication information on a second frequency-domain resource and the first paging time-domain resource, the second frequency-domain resource being informed by a base station to the each UE over system information; or broadcasting the first paging indication 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Sinnarajah by broadcasting the first paging indication information on a first frequency-domain resource and the first paging time-domain resource, the first frequency-domain resource referring to a frequency-domain resource pre-configured for the each UE as suggested by FREDERIKSEN, this modification would benefit   Sinnarajah for enabling a improved the quality of long-distance communication by eliminating Interference and improving Signal-to-Noise ratio.
	As per claim 5, Sinnarajah teaches the method according to claim 1, FREDERIKSEN teaches wherein the broadcasting the at least one piece of second paging indication information on a second paging time-domain resource comprises: broadcasting the second paging indication information on a fourth frequency-domain resource and the second paging time-domain resource, the fourth frequency-domain resource referring to a frequency-domain resource pre-configured for the each UE; or 
 	Examiner supplies the same rationale as supplied in claim 4. 
	As per claim 6, Sinnarajah teaches the method according to claim 1, FREDERIKSEN teaches wherein the second paging time-domain resource refers to a time-domain resource pre-configured for the each UE; or the second paging time-domain resource is informed by the base station to the each UE over system information; or a first time-domain parameter of the second paging time-domain resource is pre-configured for the each UE, and a second time-domain parameter of the second paging time-domain resource is informed by the base station to the each UE over the system information ((para [0022],, the second paging time-domain resource refers to a time-domain resource pre-configured for the each UE). 
 	Examiner supplies the same rationale as supplied in claim 4. 
(s)  7-8, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinnarajah further view of US PG Pub US 20150038180 A1 to Quick et al (hereinafter Quick).
	As per claim 7, the method according to claim 1, Quick teaches further comprising: upon receiving location information of any UE, sending a paging message to the UE based on the location information of the UE (para [0081,mobile station is sending location information of the UE to a base station corresponding to the base station of the paging group)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Sinnarajah by upon receiving location information of any UE, sending a paging message to the UE based on the location information of the UE as suggested by Quick, this modification would benefit   Sinnarajah for reducing paging collisions can delay page receipt and consume battery life of the mobile devices in a paging system.
	As per claim 8, Sinnarajah teaches a paging method, applied to a user equipment (UE), the method comprising: when capability information indicates the UE is a low-delay UE, determining a bit, corresponding to a UE group of the UE, of first paging indication information based on a UE identifier of the UE, the bit of the first paging indication information being configured to indicate whether a paged UE is present in the UE group (column 18 line 30-62, fig. 10, column 18 line 30-62, fig. 10, mobile station is determining bits which is close to the base and have no delay, which it received from the base station when it is closer to, identifies the the bit of the first 
 	Quick teaches sending information of the UE to a base station when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the UE group of the UE is paged (para [0081,mobile station is sending location information of the UE to a base station corresponding to the base station of the paging group).
	Examiner supplies the same rationale as supplied in claim 7.
	As per claim 11, (Original) Sinnarajah, Quick teaches the method according to claim 8, wherein after receiving the first paging indication information on a first paging time-domain resource, the method further comprises: ignoring the first paging indication information when the bit, corresponding to the UE group of the UE, of the first paging 
	As per claim 12, Sinnarajah teaches a  paging method, applied to a user equipment (UE), the method comprising: when capability information indicates that the UE is a non-low-delay UE, determining a bit, corresponding to a UE group of the UE, of first paging indication information based on a UE identifier of the UE, second paging indication information corresponding to the UE, and a bit, corresponding to the UE, of the corresponding second paging indication information; the first paging time-domain resource being a time-domain resource for an information synchronization group (column 18 line 30-62, fig. 10, column 18 line 30-62, fig. 10, mobile station is determining bits which it received from the base station when it is closer to, identifies the the bit of the first paging indication information being configured to indicate whether a paged UE is present in the UE group for the multicast group );; receiving the first paging indication information on a first paging time-domain resource, a bit of the first paging indication information being configured to indicate whether a paged UE is present in a UE group (column 18 line 30-62, fig. 10, column 18 line 30-62, fig. 10,  mobile is receiving first paging information from the base station in time domain at t2p the first paging time-domain resource being a time-domain resource for an information synchronization );; when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the UE group of the UE is paged, receiving the second paging indication information on a second paging time-domain resource, the 
 	Quick teaches sending information of the UE to a base station when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the UE group of the UE is paged (para [0081,mobile station is sending location information of the UE to a base station corresponding to the base station of the paging group). 20150038180
 	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 17, Sinnarajah teaches the method according to claim 12, wherein after receiving the first paging indication information on a first paging time-domain resource, the method further comprises: ignoring the first paging indication information when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the corresponding UE group is not paged (column 18 line 30-62, fig. 10,  base station assigns channel for the specific mobile station and mobile 
	As per claim 18, Sinnarajah teaches the method according to claim 12, wherein when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the UE group of the UE is paged, after receiving the second paging indication information on a second paging time-domain resource, the method further comprises: ignoring the second paging indication information when the bit, corresponding to the UE, of the second paging indication information indicates that the corresponding UE is not paged(column 18 line 30-62, fig. 10,  base station assigns channel for the specific mobile station and mobile station tunes into the  particular group, if the received information is not meant for that particular group mobile device ignores the information).
5.	Claim(s)  10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinnarajah, Quick further view of US PG Pub US 20160278041 A1 to FREDERIKSEN et al (hereinafter FREDERIKSEN).
As per claim 10, (Original) Sinnarajah, Quick teaches the method according to claim 8, FREDERIKSEN teaches wherein the receiving the first paging indication information on a first paging time-domain resource comprises: receiving the first paging indication information on a first frequency-domain resource and the first paging time-domain resource, the first frequency-domain resource referring to a frequency-domain resource pre-configured for the UE; or receiving the first paging indication information on a second frequency-domain resource and the first paging time-domain resource, the second frequency-domain resource being informed by the base station to the UE over system 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Sinnarajah by broadcasting the first paging indication information on a first frequency-domain resource and the first paging time-domain resource, the first frequency-domain resource referring to a frequency-domain resource pre-configured for the each UE as suggested by FREDERIKSEN, this modification would benefit   Sinnarajah for enabling a improved the quality of long-distance communication by eliminating Interference and improving Signal-to-Noise ratio.
	As per claim 14, Sinnarajah, Quick teaches the method according to claim 12, FREDERIKSEN teaches wherein the receiving the first paging indication information on a first paging time-domain resource comprises: receiving the first paging indication information on a first frequency-domain resource and the first paging time-domain resource, the first frequency-domain resource referring to a frequency-domain resource pre-configured for the UE; or receiving the first paging indication information on a 
 	Examiner supplies the same rationale as supplied in claim 10.
	As per claim 15, (Original) Sinnarajah, Quick teaches method according to claim 12, FREDERIKSEN teaches wherein the when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the UE group of the UE is paged, receiving the second paging indication information on a second paging time-domain resource comprises: Sinnarajah teaches when the bit, corresponding to the UE group of the UE, of the first paging indication information indicates that the UE group of the UE is paged ( column 18 line 30-62, fig. 10,  base station provides the multicast group id information to the mobile station), receiving the second paging indication information on a fourth frequency-domain resource and the second paging time-domain resource, the fourth frequency-domain resource referring to a frequency-domain resource pre-configured for the UE; or when the bit, corresponding to the UE group of the UE, of the 
 	Examiner supplies the same rationale as supplied in claim 10. 
	As per claim 16, Sinnarajah, Quick teaches the method according to claim 12, wherein the second paging time-domain resource refers to a time-domain resource pre-configured for the UE; or the second paging time-domain resource is informed by the base station to the UE over system information; or a first time-domain parameter in the second paging time-domain resource is pre-configured for the UE, and a second time-domain parameter in the second paging time-domain resource is informed by the base station to each UE over the system information(para [0022], a base station defines a certain set of resources that are used as paging resources (in the time and frequency 
	Examiner supplies the same rationale as supplied in claim 10.
Allowable Subject Matter
 	Claim 2-3, 9, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20080242341 A1; US Patent Publication US 20080242341 A1,   US Patent Publication US 20090055504 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467